DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  the limitation “A concave part” should be “a concave part”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka JP 2000-166061 (hereinafter Fukuoka) in view of Miller US 2007/0145198 (hereinafter Miller).
Re. Cl. 1, Fukuoka discloses: A support member (Fig. 3), comprising: a fitting part (4, Fig. 3) formed to be able to be fitted to an outer peripheral part of a rod-like member (3, Fig. 3); and a harness support part (2, Fig. 3) formed to support a wire harness on an outer periphery side of the fitting part (see 1, Fig. 3), wherein the fitting part includes: a body part (see 4, Fig. 3).
Re. Cl. 2, Fukuoka discloses: the fitting part further includes a protrusion (6, Fig. 3) fitted into a hole part (7, Fig. 3) formed in the rod-like member in a state where the rod-like member is disposed in the body part (see Fig. 3).
Re. Cls. 1 and 6-8, Fukuoka does not disclose the body part including a base part and a rotational part formed to be rotatably connected to the base part via a hinge, a state of which can be changed between a close state where the base part and the rotational part are fitted to the outer peripheral part and an open state where the rotational part rotates in a direction to be opened from the close state; and a rotational state changing part formed so that the state of the body part is changed from the open state to the close state upon receiving a pressing force from the rod-like member disposed in the body part in a state where the base part and the rotational part are in the open state (Cl. 1), the rotational part is provided to both sides of the base part in a circumferential {P60117 04318048.DOC}-5-P60117 direction in the body part (Cl. 6), the rotational state changing part (Fig. 4) which includes a fitting part (see 1, Fig. 4), wherein the fitting part includes a body part (see 1, Fig. 4) including a base part (lower part where 4 is attached Fig. 4) and a rotational part (2a, 2b Fig. 4) formed to be rotatably connected to the base part via a hinge (see 12a, b Fig. 4), a state of which can be changed between a close state where the base part and the rotational part are fitted to the outer peripheral part  and an open state where the rotational part rotates in a direction to be opened from the close state (see Fig. 4-6; Paragraph 0045 Lines 1-4); and a rotational state changing part (16a, b Fig. 4-6) formed so that the state of the body part is changed from the open state to the close state upon receiving a pressing force from the rod-like member disposed in the body part in a state where the base part and the rotational part are in the open state (see Fig. 4; Paragraph 0045, Lines 4-7); the rotational part is provided to both sides of the base part in a circumferential {P60117 04318048.DOC}-5-P60117 direction in the body part (see Fig. 4);  the rotational state changing part includes a protruding piece protruding from the rotational part toward a housing space in the body part in the open state (see Fig. 4); concave part through which the protruding piece can pass is formed in the base part (see 17a-b, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fitting part of Fukuoka to have the base part and rotational part of Miller since Miller states that such a modification helps make (Paragraph 0045, Lines 1-4).
Re. Cl. 9, Fukuoka in view of Miller discloses: A support member-attached wire harness (see 1, Fig. 3 of Fukuoka), comprising: the supporting member according to claim 1 (see rejection of claim 1 above); and the wire harness supported by the support member using the harness support part (see Fig. 3 of Fukuoka).
Re. Cl. 10, Fukuoka in view of Miller discloses: A support structure of a wire harness (see Fig. 3 of Fukuoka), comprising: the support member-attached wire harness according to claim 9 (see rejection of claim 9 above); and the rod-like member (see 3, Fig. 3 of Fukuoka) to which the fitting part of the support member in the support member-attached wire harness is fitted (see Fig 3 of Fukuoka).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka in view of Miller as applied to claims 1-2 and 6-10 above, and further in view of Sato JP 3752148 (hereinafter Sato).
Re. Cl. 3, the combination of Fukuoka in view of Miller does not disclose the protrusion is formed so as not to be able to come out of the hole part in a state of being fitting into the hole part. Sato discloses a support member (1, Fig. 3) which is intended to secure to a rod-like member (17, Fig. 3) via the interaction of a protrusion (9, Fig. 3) into a hole part (11, Fig. 3) formed in the rod-like member (see Fig. 3).  Re. Cl. 3, Sato discloses the protrusion is formed so as not to be able to come out of the hole part in a state of being fitted into the hole part (see Fig. 3, the arrow shape of 9 is shaped so as to not be able to come out of the hole 11 by having the ends of the arrow grip the hole, preventing removal).
(see Paragraph 0043, Lines 1-2) which would enable the user to re-use the device.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka JP 2000-166061 (hereinafter Fukuoka) in view of Thullen US 6604725 (hereinafter Thullen).
Re. Cl. 1, Fukuoka discloses: A support member (Fig. 3), comprising: a fitting part (4, Fig. 3) formed to be able to be fitted to an outer peripheral part of a rod-like member (3, Fig. 3); and a harness support part (2, Fig. 3) formed to support a wire harness on an outer periphery side of the fitting part (see 1, Fig. 3), wherein the fitting part includes: a body part (see 4, Fig. 3).
Cls. 1 and 4-5, Fukuoka discloses the body part is formed to be able to cover a while periphery of the outer peripheral part in the closed state (see Fig. 3) but the combination does not disclose the body part including a base part and a rotational part formed to be rotatably connected to the base part via a hinge, a state of which can be changed between a close state where the base part and the rotational part are fitted to the outer peripheral part and an open state where the rotational part rotates in a direction to be opened from the close state; and a rotational state changing part formed so that the state of the body part is changed from the open state to the close state upon receiving a pressing force from the rod-like member disposed in the body part in a state where the base part and the rotational part are in the open state (Cl. 1) the fitting part (Fig. 5) which includes a body part (see Fig. 5) including a base part (86, Fig. 5) and a rotational part (94b, Fig. 5) formed to be rotatably connected to the base part via a hinge (see 98 Fig. 5), a state of which can be changed between a close state (see Fig. 6) where the base part and the rotational part are fitted to the outer peripheral part (see Fig. 9)  and an open state where the rotational part rotates in a direction to be opened from the close state (see Fig. 5); and a rotational state changing part (106 Fig. 4) formed so that the state of the body part is changed from the open state to the close state upon receiving a pressing force from the rod-like member disposed in the body part in a state where the base part and the rotational part are in the open state (see Fig. 7-9); the fitting part further includes a locking hook (110, Fig. 5) and a locking eye part (82, Fig. 5) provided on one end side and another end side of the body part in a circumferential direction, respectively, and formed to be able to be mutually locked when the body part enters the closed state (see Fig. 6); the rotational part is provided to only one side of the base part in a circumferential direction in the body part (see Fig. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fitting part of Fukuoka to have the base part and rotational part of Thullen since Thullen states that such a modification (Col. 5, Lines 41-45) and locks the clamp in a closed position (Col. 5, Lines 55-57).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diep US 9109617, Bacon US 2015/0176726, Goffman US 8973880 and Santin US 2008/0148535 disclose other known supporting members or clamps which have rotational state changing parts that function to move the clamp from an open to a closed state and are particularly pertinent to Applicant’s invention..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632